Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
	This Office Action is in response to the amendments filed on 12/27/2021 wherein claims 1-20 are pending. Claims 1, 9, and 16 have been amended.

Response to Arguments
	Applicant’s arguments with respect to claims 1, 9, and 16 have been considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20100310128 to Iliopoulos et al. (hereinafter Iliopoulos) in view of US20200162665A1 to Szasz (hereinafter Szasz).

Regarding Claim 1:  Iliopoulos discloses:
“A method for fatigue crack detection” (Abstract – “A computer-implemented method for measuring full field deformation characteristics of a deformable body”), comprising:
“capturing a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043-0046 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”); 
”detecting a plurality of feature points within a region of interest in a number of frames of the video” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several image frames”; para 0064 – “Once the nodal displacements are determined, they can then be used to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”);
“tracking, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots on the surface acquired before and after deformation of the body, identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points.”); 
“detecting a crack in the structure based on the relative movement; and
qualifying at least one characteristic of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).
	Iliopoulos is silent on:
“relative differential movement between at least two feature points among the plurality of feature points”.
	However, Szasz discloses:
“relative differential movement between at least two feature points among the plurality of feature points” (para 0112 – “the movement of feature points is tracked relative to the feature points' respective positions as detected in previously captured frames. That is, a feature point identified as representing a feature in one image can be matched with a feature point that represents the same feature in a successive image, and the differential in the position of the corresponding feature points (i.e., the feature points representing the same feature) (i.e. relative differential movement, added by examiner) can be recorded”; Figs. 14 and 15; para 0141 – “After fixed feature points are identified in step 1405 … At step 1410, a reference point is determined based on the identified fixed feature points…The reference point may be a single point, or it may be a plurality of points”; para 0142 – “In step 1415, the initial position of the trigger area relative to the reference point is determined (referred to herein, and in the accompanying drawings as the “initial relative position”) … The initial relative position may take the form of, e.g., a set of coordinates (for instance (x, y) coordinates), or any suitable form”; para 0143 – “At step 1505, it can be determined if the trigger area has been displaced from the initial relative position with respect to the reference point (i.e. experiencing the relative differential movement between at least two feature points, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos, as taught by Szasz, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points, employed by Szasz.

Regarding Claim 4: The Iliopoulos/Szasz combination discloses the method according to claim 1 (see the rejection for Claim 1)
Iliopoulos further discloses:
“wherein tracking relative movement comprises: for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point,  added by examiner; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and
“for each subset of the plurality of feature points, evaluating the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 10 - the subset of the plurality of feature points is clearly shown here, with dark points representing the feature points being a subset, and circle C being the localized circular region surrounding the interest point of the region, being the main feature point;  , added by examiner; Fig. 2, steps 28-29;i.e. the differential or uniform movement is the displacement characteristics of a displacement vector, which can be uniform or differential – see para 0053 , added by examiner; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).

Regarding Claim 5: The Iliopoulos/Szasz combination discloses the method according to claim 4 (see the rejection for Claim 4).
Iliopoulos further discloses:
“wherein, for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10, see explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).

Regarding Claim 6: The Iliopoulos/Szasz combination discloses the method according to claim 4 (see the rejection for Claim 4).
Iliopoulos further discloses:
“wherein, detecting the crack comprises, for each subset having differential movement among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10 shows the plurality of feature points (see explanation for this and for differential movement for Claim 4, added by examiner); para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).

Regarding Claim 7: The Iliopoulos/Szasz combination discloses the method according to claim 6 (see the rejection for Claim 6).
Iliopoulos further discloses:
“wherein, the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).

Regarding Claim 8: The Iliopoulos/Szasz combination discloses the method according to claim 7 (see the rejection for Claim 7).
Iliopoulos further discloses:
“wherein, qualifying at least one characteristic of the crack comprises deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. the shape, added by examiner), or strain as a function of time or image frames”).

Regarding Claim 9: Iliopoulos discloses:
“A system for fatigue crack detection” (para 0003 – “system for measuring and visualizing the full field of deformation behavior of a body in terms of displacement and strain, and more specifically, to methodology, algorithms and a corresponding set of tools for the data acquisition, digital image processing, field variable approximation or interpolation and visualization of digital images of a deforming body”), comprising:
“a memory device configured to store computer-readable instructions thereon” (para 0161 – “Portions of the system operate in a computing operating environment, for example, a desktop computer, a laptop computer, a mobile computer, a server computer, and the like, in which embodiments of the invention may be practiced”; para 0162 – “In a distributed computing environment, program modules may be located in both local and remote memory storage devices”); and
“at least one processing device configured, through execution of the computer-readable instructions” (para 0163 – “The computer includes at least one central processing unit (“CPU”), a system memory, including a random access memory (“RAM”) and a read-only memory (“ROM”), and a system bus that couples the memory to the CPU … The computer further includes a mass storage device for storing an operating system, application programs, and other program modules”), to:
“detect a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”; para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several image frames”; para 0064 – “Once the nodal displacements are determined, they can then be used to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”); 
“track, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots on the surface acquired before and after deformation of the body, identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points
“detect a crack in the structure based on the relative movement; and qualify a nature of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”). 
Iliopoulos is silent on:
“relative differential movement between at least two feature points among the plurality of feature points”.
	However, Szasz discloses:
“relative differential movement between at least two feature points among the plurality of feature points” (para 0112 – “the movement of feature points is tracked relative to the feature points' respective positions as detected in previously captured frames. That is, a feature point identified as representing a feature in one image can be matched with a feature point that represents the same feature in a successive image, and the differential in the position of the corresponding feature points (i.e., the feature points representing the same feature) (i.e. relative differential movement, added by examiner) can be recorded”; Figs. 14 and 15; para 0141 – “After fixed feature points are identified in step 1405 … At step 1410, a reference point is determined based on the identified fixed feature points…The reference point may be a single point, or it may be a plurality of points”; para 0142 – “In step 1415, the initial position of the trigger area relative to the reference point is determined (referred to herein, and in the accompanying drawings as the “initial relative position”) … The initial relative position may take the form of, e.g., a set of coordinates (for instance (x, y) coordinates), or any suitable form”; para 0143 – “At step 1505, it can be determined if the trigger area has been displaced from the initial relative position with respect to the reference point (i.e. experiencing the relative differential movement between at least two feature points, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos, as taught by Szasz, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points, employed by Szasz.
	
Regarding Claim 11: The Iliopoulos/Szasz combination discloses the system according to claim 9” (see the rejection for Claim 9). 
Iliopoulos further discloses:
“wherein to track relative movement, the at least one processing device is further configured to: for each feature point among the plurality of feature points, identify a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and
“for each subset of the plurality of feature points, evaluate the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 2, steps 28-29; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).

Regarding Claim 12: The Iliopoulos/Szasz combination discloses the system according to claim 11 (see the rejection for Claim 11). 
Iliopoulos further discloses:
“wherein for each feature point among the plurality of feature points, the localized circular region from the feature point is defined by a radial distance r from the feature point” (Fig. 10 – see explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field.”).

Regarding Claim 13: The Iliopoulos/Szasz combination discloses the system according to claim 11 (see the rejection for Claim 11). 
Iliopoulos further discloses:
“wherein to detect the crack, the at least one processing device is further configured to, for each subset having differential movement among the plurality of feature points within the localized circular region, highlight a central feature point within the subset to be included in a detected point cloud” (Fig. 10 – see the explanation for Claim 4; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).

Regarding Claim 14: The Iliopoulos/Szasz combination discloses the system according to claim 13 (see the rejection for Claim 13). 
Iliopoulos further discloses:
“wherein the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”).

Regarding Claim 15: The Iliopoulos/Szasz combination discloses the system according to claim 13 (see the rejection for Claim 13). 
Iliopoulos further discloses:
“wherein to qualify at least one characteristic of the crack, the at least one processing device is further configured to deploy a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows, added by examiner; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape, added by examiner), or strain as a function of time or image frames”).

Regarding Claim 16: Iliopoulos discloses:
“A method for fatigue crack detection” (Abstract – “A computer-implemented method for measuring full field deformation characteristics of a deformable body”), comprising:
“detecting a plurality of feature points within a region of interest in a number of frames of a video of a structure under dynamic loading” (Fig. 1; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body. The method can also include identifying and specifying photographic apparatus for acquiring the images”; para 0043 – “a specimen 10 under load by a loading apparatus 16, and a computer 14 programmed with instructions for receiving and processing the images from the camera to determine deformation or displacement and strain of the specimen… the techniques described herein can also be useful in measuring displacement and strain on subjects other than specimens and in real world conditions without a loading apparatus. For example, the subject can be a real structure”; para 0045 – “these techniques can also determine displacement-derived information other than strain, such as, for example, the history of deformation over several image frames”; para 0064 – “Once the nodal displacements are determined, they can then be used to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”);
“tracking, across the number of frames of the video, relative movement among the plurality of feature points” (Fig. 1; para 0021 – “The method includes receiving at least two sequential images of the pattern of dots on the surface acquired before and after deformation of the body, identifying the characteristic points of the dots with a computer processor, eliminating irregular objects from the sequence of images, matching the characteristic points between two or more subsequent images, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points
“detecting a crack in the structure based on the relative movement; and
qualifying at least one characteristic of the crack” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas.”); and 
“detecting a crack in the structure based on the relative movement” (para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”).
Iliopoulos is silent on:
“relative differential movement between at least two feature points among the plurality of feature points”.
	However, Szasz discloses:
“relative differential movement between at least two feature points among the plurality of feature points” (para 0112 – “the movement of feature points is tracked relative to the feature points' respective positions as detected in previously captured frames. That is, a feature point identified as representing a feature in one image can be matched with a feature point that represents the same feature in a successive image, and the differential in the position of the corresponding feature points (i.e., the feature points representing the same feature) (i.e. relative differential movement, added by examiner) can be recorded”; Figs. 14 and 15; para 0141 – “After fixed feature points are identified in step 1405 … At step 1410, a reference point is determined based on the identified fixed feature points…The reference point may be a single point, or it may be a plurality of points”; para 0142 – “In step 1415, the initial position of the trigger area relative to the reference point is determined (referred to herein, and in the accompanying drawings as the “initial relative position”) … The initial relative position may take the form of, e.g., a set of coordinates (for instance (x, y) coordinates), or any suitable form”; para 0143 – “At step 1505, it can be determined if the trigger area has been displaced from the initial relative position with respect to the reference point (i.e. experiencing the relative differential movement between at least two feature points, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos, as taught by Szasz, in order to get a better and more accurate indication of the crack detection based on the method of detecting the differential movement of feature points, employed by Szasz.

Regarding Claim 18: The Iliopoulos/Szasz combination discloses the system according to claim 16 (see the rejection for Claim 16). 
Iliopoulos further discloses:
“wherein tracking relative movement comprises: for each feature point among the plurality of feature points, identifying a subset of the plurality of feature points within a localized circular region from the feature point” (Fig. 10 – see the explanations for Claim 4; para 0067 – “consider that the values of a field function (e.g., the x component of displacement) are known at the points or nodes shown in FIG. 10. The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C.”); and 
“for each subset of the plurality of feature points, evaluating the subset for differential or uniform movement among the plurality of feature points within the localized circular region of the subset” (Fig. 2, steps 28-29; para 0024 – “method for measuring displacement characteristics of a surface having optically distinguishable marks thereon. The method includes receiving at least two sequential images of the marks on the surface acquired before and after deformation of the body, filtering non-markers from the sequential images based on a pixel threshold and a mark size cutoff limit, identifying the characteristic points of the distinguishable marks with a computer processor, matching the characteristic points between the sequential images after said non-markers have been eliminated, calculating the displacement vector of the characteristic points, and calculating full field displacement based on the displacement vector of the characteristic points. The images can be aerial images of the earth and said distinguishable marks are natural formations, buildings, or other man-made objects”).

Regarding Claim 19: The Iliopoulos/Szasz combination discloses the system according to claim 18 (see the rejection for Claim 18). 
Iliopoulos further discloses:
“wherein detecting the crack comprises, for each subset having differential movement  among the plurality of feature points within the localized circular region, highlighting a central feature point within the subset to be included in a detected point cloud” (Fig. 10; para 0037 – “FIG. 10 illustrates a support domain for nodes with known displacement values”; para 0067 – “The calculation of the x component of displacement value at a point A (with A not being a nodal point) can be accomplished by performing an algebraic combination of the nodal values within the circle C. Two important control parameters for a mesh-free method will be the radius of the support domain (e.g., circle C), and the type of the basis used in the construction of the shape function that locally represents the field”; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”). 
Regarding Claim 20: The Iliopoulos/Szasz combination discloses the system according to claim 19 (see the rejection for Claim 19). 
Iliopoulos further discloses:
“wherein the detected point cloud surrounds a path of the crack” (Fig. 10; para 0064 – “… to determine 29 the displacement field and other displacement-derived fields over the region of interest of the deformed specimen… The system can also provide displacement data necessary to identify material characteristics such as modulus of elasticity, Young's modulus, crack opening displacement, or identify stress and strain concentration areas”); and the method further comprises
“qualifying at least one characteristic of the crack by deploying a pair of windows within the detected point cloud to determine at least one of a size, a shape, or a length of the crack” (Fig. 3 - the images are the windows , added by examiner; para 0018 – “The method can also include acquiring a sequence of images includes digitally photographing the planar side of the deformable body during deformation, or extracting frames from a video imagery of the deformable body”; para 0022 – “The method can also include receiving from a user directions to use a particular method for matching characteristic points between subsequent images. The method can also include displaying and storing the acquired images, user input, and calculated displacement and strain components. The method can also include displaying displacement, elongation (i.e. shape, added by examiner), or strain as a function of time or image frames”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of Szasz and in further view of US20190019589 to Waite (Waite).

Regarding Claim 2:  The Iliopoulos/Szasz combination discloses the system according to claim 1 (see the rejection for Claim 1). 
The Iliopoulos/Szasz combination is silent on 
“capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, Waite discloses:
“wherein capturing the video comprises capturing the video of the structure using an image capture device mounted to an unmanned aerial vehicle (UAV)” (para 0043 – “Further non-destructive examination (NDE) is applied to the examination of physical structures using a wide range of imaging modalities including x-ray, video and ultrasonic. Video may be from a multitude of sources including underwater fixed and non-fixed cameras, UAV on aerial platforms, and includes both visible light bands and thermal (infra-red) bands”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos/Szasz combination, as taught by Waite, in order to obtain the better view and understanding of the crack on the large-scale structure, which would be better seen from the UAV, and hence improve the accuracy of crack detection in the structure.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of Szasz in view of Waite and further in view of US20110176014A1 to Hong et al. (Hong).

Regarding Claim 3: The Iliopoulos/Szasz/Waite combination discloses the method according to Claim 2 (see the rejection for Claim 2). 
The Iliopoulos/Szasz/Waite combination is silent on: 
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, Hong discloses:
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by Iliopoulos/Szasz/Waite combination, as taught by Hong, in order to obtain the high-quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.

Regarding Claim 10: The Iliopoulos/Szasz/Waite combination discloses the method according to Claim 9 (see the rejection for Claim 9). 
The Iliopoulos/Szasz combination is silent on: 
“wherein the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV)”.
However, Waite discloses:
“the video is captured using an image capture device mounted to an unmanned aerial vehicle (UAV)” (para 0043 – “Further non-destructive examination (NDE) is applied to the examination of physical structures using a wide range of imaging modalities including x-ray, video and ultrasonic. Video may be from a multitude of sources including underwater fixed and non-fixed cameras, UAV on aerial platforms, and includes both visible light bands and thermal (infra-red) bands”).
The Iliopoulos/Szasz/Waite combination is silent on: 
“to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV”.
However, Hong discloses:
“to track relative movement, the at least one processing device is further configured to calculate at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion introduced by motion of the UAV” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; para 0024 – “The video stabilization component (206), the video encoder component (208) and the video decoder component (214) may be implemented in any suitable combination of software, firmware, and hardware, such as, for example, one or more digital signal processors (DSPs), microprocessors, discrete logic, application specific integrated circuits (ASICs), field-programmable gate arrays (FPGAs), etc.”; para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by examiner) is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system for fatigue crack detection, disclosed by Iliopoulos/Waite combination, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iliopoulos in view of Szasz and further in view of Hong.

Regarding Claim 17: The Iliopoulos/Szasz combination discloses the system according to claim 16 (see the rejection for Claim 16).
Iliopoulos/Szasz combination is silent on: 
“wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video”.
However, Hong discloses:
”wherein tracking relative movement comprises calculating at least one geometric transformation matrix between an initial frame of the video and a subsequent frame of the video to compensate for at least one geometric distortion in the video” (Fig. 3; para 0016 – “both translational and rotational jitter are corrected by estimating the parameters of a model describing the transformation between two frames (which may be consecutive) of a video sequence and performing compensating transformations based on those estimates”; Here the affine transformation is the geometric transformation - para 0025 – “FIG. 3 shows a block diagram of a system for motion/distortion (M/D) compensation of digital video sequences in accordance with one or more embodiments of the invention. In general, an M/D compensation affine transform (i.e. geometric transformation, added by examiner) is applied to frames of the video sequence to reduce distortion introduced by unintentional motion and the use of an imaging sensor with a rolling shutter when the video sequence was captured. The M/D compensation affine transform models the transformation between two frames (which may be consecutive) in a video sequence and is developed as described below”; para 0028 and 0036 – use of the transformation matrix, added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for fatigue crack detection, disclosed by the reference of Iliopoulos, as taught by Hong, in order to obtain the high quality video images of the crack in the structure and to monitor the cracks with the high level of accuracy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20060276985A1 to Xu et al. (hereinafter Xu) discloses the apparatus, system and method for determining surface conditions in real time.
US20080050043A1 to Valadez et al. (Hereinafter Valadez) discloses the method for registering images with the deformation field.
US20120033851A1 to Chen et al. (hereinafter Chen) discloses the spatially integrated aerial photography for bridge, structure, and environmental monitoring.
US20120120246A1 to Uchima et al. (hereinafter Uchima) discloses the method for detecting damage to a deck of a bridge.
US20130034305A1 to Jahanshahi et al. (hereinafter Jahanshahi) discloses the method for contact-less remote-sensing crack detection methodology.
US20150215584A1 to Tapia et al. (hereinafter Tapia) discloses the non-destructive evaluation of structures using motion magnification technology.
US20150379354A1 to Zhou et al. (hereinafter Zhou) discloses the method and system for detecting moving objects.
US20160133008A1 to Kuratate et al. (hereinafter Kuratate) discloses the crack data collection method.
US20160252464A1 to Ito et al. (hereinafter Ito) discloses the cracking detection system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863